Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a method of providing a composite fabric article comprising knitting a plaited construction composite comprising a first fabric layer and a second fabric layer that are formed concurrently wherein the second layer comprises a plurality of anchored regions a plurality of floating regions wherein the plurality of floating region are interspersed between the plurality of anchored regions wherein in the anchored regions, the first layer and second layer are connected and wherein in the plurality of anchored regions, the first and second layers are unattached wherein the first fabric layer is formed from a face yarn with the claimed properties and a the second fabric layer is formed from a back yarn with the claimed properties. The closest prior art includes Rock. Rock teaches a method of forming a composite fabric article but does not teach the duration of applied heat nor the shrinkage of the yarns. Rock teaches the method for creating horizontal channels, but not the high/low shrinkage yarns to create floating regions and anchored regions. Rock also does not teach the method of providing a composite fabric article comprising knitting a plaited construction composite comprising a first fabric layer and a second fabric layer that are formed concurrently wherein the second layer comprises a plurality of anchored regions a plurality of floating regions wherein the plurality of floating region are interspersed between the plurality of anchored regions wherein in the anchored regions, the first layer and second layer are connected and wherein in the plurality of anchored regions, the first and second layers are unattached wherein the first fabric layer is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shawn Mckinnon/Examiner, Art Unit 1789